Citation Nr: 0420150	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-17 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1948 to 
December 1955.

The veteran died in September 2001; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that a contributing factor in the 
veteran's death was his service connected PTSD.  Specifically 
she argues that his PTSD affected his mental status to the 
extent in which it interfered with his ability to control his 
diabetes and that resulted in complications from diabetes 
that resulted in his death.  He is shown to have died from a 
heart attack as a consequence of diabetic ketoasidosis.  At 
the time of his death, his service connected PTSD was 
evaluated as 30 percent disabling.  

The Board notes that the records leading up to the veteran's 
death reflect instances in which his mental status was cited 
as having adversely affected his ability to cooperate with 
treatment for his diabetes.  However the record also shows 
differential psychiatric diagnoses besides PTSD.  These 
include diagnoses of schizophrenia, Alzheimer's disease, 
global dementia due to multiple etiologies and some history 
of a "brain injury" given.  Although a VA opinion was 
obtained in April 2004, the drafter of this opinion admitted 
that the questions he or she was asked to address were 
outside his or her realm of expertise.  The opinion itself 
was equivocal.

In view of the differential psychiatric diagnoses, the Board 
finds that a VA claims file review is necessary to clarify 
the question of whether the veteran's PTSD materially 
contributed to his death.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that she 
provide any evidence in her possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

2.  Thereafter, the VBA AMC should send 
the claims folder to a psychiatrist, as 
well as any other specialists deemed 
appropriate for review.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
requested review.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the medical review.  The specialist 
should be requested to review the claims 
file and provide an opinion as to the 
cause of the veteran's death.  The 
examiner should address the following: 

(1)  Is it as likely as not that the 
complications from diabetes that resulted 
in the veteran's death were brought about 
or hastened by the veterans mental 
status? 

(2)  If the veteran's death were brought 
about or hastened by the veteran's mental 
status, is it as likely as not that the 
veteran's service connected PTSD resulted 
in the mental status problems shown to 
have caused or contributed to the 
diabetic complications that resulted in 
his death?  In arriving at a conclusion, 
the examiner should also addressed the 
other nonservice connected mental 
pathologies shown in the record.  

The physician(s) should provide a 
rationale for all opinions and 
conclusions expressed.  Any consultations 
with other specialist(s) deemed necessary 
for a comprehensive evaluation should be 
obtained.  A complete rationale should be 
offered for all opinions and conclusions 
expressed.  

3.  Thereafter, the VBA AMC  should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  
In particular, the VBA AMC should review 
the requested opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After the development requested above 
is completed to the extent possible, the 
AMC should readjudicate the claim.  If 
the decision remains adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  
Then, if otherwise in order, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




